

	

		II

		109th CONGRESS

		2d Session

		S. 2495

		IN THE SENATE OF THE UNITED STATES

		

			April 3, 2006

			Mr. Dodd (for himself,

			 Mr. Grassley, Mr. Byrd, Mr.

			 Chafee, Mr. Obama,

			 Mr. Allen, and Mrs. Dole) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Energy and Natural Resources

		

		A BILL

		To authorize the National Mall Liberty Fund D.C. to

		  establish a memorial on Federal land in the District of Columbia to honor

		  slaves and other persons that fought for independence, liberty, and justice for

		  all during the American Revolution.

	

	

		1.Short

			 titleThis Act may be cited as

			 the National Liberty Memorial

			 Act.

		2.National Liberty

			 Memorial

			(a)AuthorizationThe

			 National Mall Liberty Fund D.C. may establish the National Liberty Memorial

			 (referred to in this Act as the Memorial) on the Federal land

			 described in subsection (b) to honor—

				(1)the thousands of

			 persons of African descent that volunteered as free persons or were compelled

			 as slaves during the American Revolution to—

					(A)serve as soldiers

			 and sailors; or

					(B)provide civilian

			 assistance;

					(2)the men, women,

			 and children that fled bondage or filed petitions with courts and legislatures

			 seeking liberty; and

				(3)other people of

			 the United States, including whites and members of Indian tribes, that

			 advocated for liberty, justice, and citizenship for persons of African

			 descent.

				(b)Description of

			 landThe Federal land referred to in subsection (a) is the

			 portion of Constitution Gardens, located on the south side of Constitution Lake

			 and west of the island, that was selected as the site for the memorial

			 authorized under section 1 of Public Law 99–558 (40 U.S.C. 1003 note; 100 Stat.

			 3144).

			(c)Applicable

			 LawThe Memorial shall be established in accordance with chapter

			 89 of title 40, United States Code.

			

